Citation Nr: 9917819	
Decision Date: 06/28/99    Archive Date: 07/07/99

DOCKET NO.  98-07 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
incurred in April 1991.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from August 1975 to September 
1979.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a February 1996 administrative 
decision of the Department of Veterans Affairs (VA) Medical 
Center in Allen Park, Michigan, which denied a claim of 
entitlement to reimbursement of unauthorized medical expenses 
incurred in April 1991 at Ingham Medical Center in Lansing, 
Michigan.  

The veteran initially sought a hearing before the Baord, but 
later withdrew that request. 


FINDING OF FACT

The veteran did not submit any communication to VA reflecting 
an intent to file a claim for reimbursement of private 
medical expenses incurred in April 1991 prior to November 
1995.  


CONCLUSION OF LAW

A November 1995 claim for reimbursement of private medical 
expenses incurred in April 1991 was not timely submitted, and 
payment of that claim is precluded.  38 U.S.C.A. §§ 1728, 
5107(b) (West 1991); 38 C.F.R. § 17.126 (1998); 38 C.F.R. 
§ 17.85 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran contends that he is entitled to reimbursement of 
$301.30 he paid for medical services received from Ingham 
Medical Center (IMH), Lansing, Michigan, in April 1991, 
because he is in receipt of a total schedular evaluation.  
Initially, the Board notes that the veteran was awarded 
service connection for a psychiatric disability by a rating 
decision issued in November 1979.  By a Board decision issued 
in October 1991, an appeal for an increased evaluation for 
the service-connected disability was remanded.  By a July 
1993 rating decision, a 100 percent schedular evaluation for 
bipolar disorder was granted, effective in January 1993.  In 
December 1993, the veteran disagreed with the effective date 
for the total schedular evaluation.  That effective date 
claim was remanded by a Board decision issued in September 
1996.  In December 1996 rating decision, an effective date of 
November 16, 1989, was assigned for a total schedular 
evaluation for bipolar disorder.

The medical administrative file reflects that a copy of a 
bill from IMH for services rendered in April 1991 was 
received by the VA Medical Center (VAMC) in Louisville, 
Kentucky, in November 1995.  That communication served as an 
informal claim for payment or reimbursement of those medical 
expenses.  38 C.F.R. § § 3.155, 17.127 (1998).  In February 
1996, the veteran filed VA Form 10-583, Claim for Payment of 
Cost of Unauthorized Medical Services, seeking reimbursement 
from VA for $301.30 for emergency department services 
rendered by IMH in April 1991.  The veteran contended that he 
was entitled to VA reimbursement of the April 1991 private 
medical expenses because he sought and was refused VA 
treatment at the Ann Arbor VA Medical Center before he sought 
private care at IMH.

Applicable statutes and regulations permit VA to assume 
financial responsibility for the cost of unauthorized medical 
care provided to veterans, in certain circumstances.  38 
U.S.C.A. § 1728; 38 C.F.R. § 17.120(a).  However, VA 
regulations also require that a claim for reimbursement of 
unauthorized medical expenses be filed within two years after 
the date the medical care was rendered.  38 C.F.R. § 
17.126(a).  When a claim for reimbursement of unauthorized 
medical expenses is not timely filed, the expenses of any 
such care or services rendered prior to the date of filing 
the claim may not be paid or reimbursed.  Id.  

The veteran was notified of the applicable regulatory 
criteria, including the requirement to timely file a claim in 
the March 1996 Statement of the Case (SOC).  The Board 
further notes that the regulations applicable to the 
veteran's medical reimbursement claim were renumbered, 
without substantive change, in 1996.  The regulations set 
forth in the SOC, i.e., 38 C.F.R. §§ 17.80, 17.85(a), and 
17.88, are now numbered as sections 17.120, 17.126, and 
17.129, respectively.  Because no substantive changes were 
made in the regulations at the time of the renumbering in 
1996, the Board concludes that remand for issuance of a new 
SOC to reflect the renumbering is not warranted.  For 
purposes of convenience in reference, the regulations will be 
referenced in this decision under the current (1998) 
codification.


The veteran was informed, by a February 1996 letter, that 
there was a two-year time limit for submission of requests to 
reimburse or pay unauthorized medical expenses, and notified 
the veteran that the two-year period during which the claim 
for April 1991 services could be timely filed had expired.  
The veteran was notified that the VAMC could not process 
claims not filed within the time limit.  

The veteran does not contend that he filed a claim for 
reimbursement of the cost of the private hospital services 
rendered in April 1991 prior to November 1995, nor does the 
veteran contend that the November 1995 claim was within two 
years of the date of service.  However, he contends, in 
essence, that, since he is now 100 percent disabled and 
service-connected, the emergency department services he 
sought at the Ann Arbor VAMC should have been furnished, and 
the services should therefore be considered authorized.  

The United States Court of Appeals for Veterans Claims 
(Court) has held that the statutory provisions applicable to 
VA payment or reimbursement of unauthorized medical services 
do not guarantee a veteran that VA will assume financial 
responsibility for any and all episodes of care at non-VA 
facilities.  See Zimick v. West, 11 Vet. App. 45, 49 (1998).  
As the Court observed, 38 U.S.C.A. § 1703 provides that VA 
may contract for (i.e., authorize) care for veteran's 
generally, or specifically authorize care for an individual 
veteran, at non-VA facilities, but VA is not required to 
enter into such contracts.  Id. at 50-51.  Moreover, as the 
Court observed, while a veteran may be eligible for hospital 
care under 38 U.S.C.A. § 1710, that section does not contain 
any provision which would authorize the Secretary to provide 
reimbursement to a veteran for services rendered at a non-VA 
facility.  Id. at 51.  

The Board also notes that the veteran alleges that his 
treatment in April 1991 was for an emergency medical 
condition and that he sought but was refused VA care.  The 
Board notes that the veteran has submitted several claims for 
payment or reimbursement of unauthorized medical expenses, 
including an April 1995 claim for medical expenses incurred 
in November 1994, a March 1996 claim for medical expenses 
incurred in March 1990, a 1997 claim for emergency department 
care rendered in December 1996, and an October 1997 claim for 
dental expenses incurred in September 1997.  It is clear that 
the veteran has been informed of the requirements for 
reimbursement of unauthorized emergency medical expenses 
under 38 U.S.C.A. § 1728.  The Board notes in particular that 
the veteran has not submitted or identified any evidence 
relevant to prove that the disorder for which he sought 
treatment in April 1991 was an emergency, other than his own 
unsupported lay allegations.  In any event, there is no 
exception for claims under 38 U.S.C.A. § 1728 from the 
general requirement that a claim for unauthorized medical 
expenses be submitted timely under 38 C.F.R. § 17.126.

Thus, the Board concludes that the RO properly determined 
that the services rendered in April 1991 were unauthorized, 
and that 38 C.F.R. § 17.126, which governs timely filing of 
claims for unauthorized medical expenses, is applicable to 
this claim.  The Board finds that 38 C.F.R. § 17.126(b), 
which extends the period in which a claim for unauthorized 
medical expenses may be submitted to two years after the 
award of service connection for a disability, does not apply 
in this case, as the veteran was awarded service connection 
for a psychiatric disability in 1979, and the veteran's later 
claims were claims for increased disability rather than for 
service connection.  The Board notes that 38 C.F.R. 
§ 17.126(c) specifies that VA payment "will never be made" 
for any care received beyond the 2-year period "whether 
service-connected or not."  The Board finds, as a matter of 
fact, that the regulation encompasses situations such as the 
circumstances present in this case.  VA payment of medical 
expenses, where those expenses were incurred more than two 
years before an increased rating claim is submitted which 
later results in changes in a veteran's eligibility for VA 
medical care or reimbursement or payment of unauthorized 
medical expenses, where the veteran failed to file a claim 
for payment or reimbursement of the expenses within two years 
after the expenses were incurred.  

Furthermore, reasonable doubt regarding any issue material to 
the disposition of the instant appeal has not been presented.  
Accordingly, provisions regarding resolution of such doubt in 
the veteran's favor are not applicable.  See 38 U.S.C.A. § 
5107(b).


ORDER

Entitlement to reimbursement of unauthorized medical expenses 
incurred in April 1991 is denied.  




		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

